DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A method of a surgical system for providing simultaneous activation of a first electrosurgical unit and a second electrosurgical unit on a patient, the method comprising: generating, by the system, a first energy output having a first frequency from the first electrosurgical unit; simultaneously, generating, by the system, a second energy output having a second frequency from the second electrosurgical unit; wherein the second frequency is different than the first frequency; measuring, by the system, a magnitude of impedance arising from the simultaneous generation of the first energy output and the second energy output, wherein the magnitude of impedance is proportional to the difference in frequency between the second frequency and the first frequency; determining that the magnitude of the impedance exceeds a predetermined threshold; and based on the determination, performing an adjustment to correct for the impedance exceeding the predetermined threshold” as indicated in claim 1, and similarly in claim 16, as a whole.
The Examiner has cited Sturm (U.S. PGPub. No. 20040059323) as the most pertinent prior art reference, which teaches a similar dual energy output device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “measuring, by the system, a magnitude of impedance arising from the simultaneous generation of the first energy output and the second energy output, wherein the magnitude of impedance is proportional to the difference in frequency between the second frequency and the first frequency; determining that the magnitude of the impedance exceeds a predetermined threshold; and based on the determination, performing an adjustment to correct for the impedance exceeding the predetermined threshold”. The identified prior art describes a first frequency and second frequency, determining the impedance within a resonant network and adjusting when the impedance is not within a desired range. However, the applicant explicitly claims wherein the magnitude of impedance is proportional to the difference in frequency between the second frequency and the first frequency, and adjusting the system based on this measurement. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794